DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, in the reply filed on 12/08/2021, is acknowledged.  Applicant's election with traverse of (species) essential oils (active ingredient); tick borne illness (infection or disease) and liposome (microparticle form), in the reply filed on 12/08/2021, is acknowledged.  
The traversal is on the ground(s) that claim Group IV, claim 20, is a subcombination of claim 1, and should be rejoined.  This is found persuasive, and claim 20 is hereby rejoined and examined.
Claims 5-7 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species or invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/08/2021.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bissinger et al (US 2016/0165899 A1), in view of Blum et al (USP 5,885,600).
Bissinger taught [abstract] compositions for controlling an arthropod, which included one or more essential oils (e.g., cinnamon and cinnamon bark oils [0118]; geranium and spearmint oils [Table 1]; thyme and lemon grass oils [0117-118]; lavender and lemon balm oils [0044]; nutmeg oil [0052]), and methods for using these compositions. The control of ticks [0033] was generally taught, where the black-legged tick, Ixodes scapularis was taught as the vector of the Lyme disease spirochete, Borrelia burgdorferi [0005]. 
Pharmaceutically acceptable formulations [0129], administration for treatment to subjects (e.g., human volunteers treated, at [0136]) and effective amounts [0075-0086, 0125] were taught. As per Bissinger [0010], formulation (e.g., liposomal formulation) plays a critical role in extending repellent efficacy.
Although Bissinger disclosed liposomal formulations as playing a critical role in extending repellent efficacy, Bissinger did not specifically teach a liposome, as instantly elected.

Since Bissinger disclosed liposomal formulations as playing a critical role in extending repellent efficacy, it would have been prima facie obvious to one of ordinary skill in the art to include the teachings of Blum within those of Bissinger. An ordinarily skilled artisan would have been motivated to enhance the lifetime of the repellent, as taught by Blum [Blum; col 5, lines 58-59].
Bissinger, in view of Blum, reads on claims 1-3 and 8.
Claim 20 is rendered prima facie obvious because Bissinger taught aerosol, pump or trigger spray formulations (e.g., kits) [0098, 0104-105].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bissinger et al (US 2016/0165899 A1), in view of Blum et al (USP 5,885,600) and further in view of Tamarkin et al (USP 8,119,150 B2).
The 35 U.S.C. 103 rejection over Bissinger and Blum was previously discussed.
Additionally, both Bissinger [claims 15-16; sections 0039 and 0097] and Blum taught water [Table, column 6 bridging to column 7].
However, the combined teachings of the art were silent purified water, as recited in claim 4.
Nevertheless, Tamarkin taught insecticides [abstract] for the treatment of ticks and Lyme disease [col 15, lines 24 and 28]. Said insecticides comprised essential oils [col 8, 
Since Bissinger and Blum taught water, it would have been prima facie obvious to one of ordinary skill in the art to include purified water within the combined teachings of Bissinger and Blum, as taught by Tamarkin. An ordinarily skilled artisan would have been motivated to formulate the insecticide, as taught by Tamarkin [Tamarkin; Examples 5-8; column 3, lines 25-26].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CELESTE A RONEY/Primary Examiner, Art Unit 1612